Citation Nr: 0027318	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  95-42 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection myopia.

2.  Entitlement to service connection for hearing loss and 
tinnitus.

3.  Entitlement to service connection for an anxiety 
disorder.

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty in the Coast Guard from 
November 1980 to November 1984, and in the Air Force from May 
1997 to December 1997.  He also had periods of active duty 
for training and inactive duty training in the Coast Guard 
Reserve, Air Force Reserve, and Air National Guard.  

This case comes to the Board of Veterans' Appeals (Board) 
from an August 1994 RO decision which denied service 
connection for myopia (nearsightedness), and from a June 1996 
RO decision which denied service connection for hearing loss, 
tinnitus, and mental stress (anxiety).


FINDINGS OF FACT

1.  The veteran has not presented a plausible claim of 
service connection for myopia.

2.  The veteran has not presented a plausible claim of 
service connection for hearing loss and tinnitus.

3.  The veteran has not presented a plausible claim of 
service connection for an anxiety disorder.


CONCLUSIONS OF LAW

1.  The claim for service connection for myopia is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for hearing loss and 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim for service connection for an anxiety disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty in the Coast Guard from 
November 1980 to November 1984, and in the Air Force from May 
1997 to December 1997.  He also had periods of active duty 
for training and inactive duty training in the Coast Guard 
Reserve, Air Force Reserve, and Air National Guard.  

The September 1980 examination for entrance into the Coast 
Guard notes clinical evaluation of the eyes, ears, and 
psychiatric system was normal.  His vision was 20/400, 
bilaterally, correctable to 20/20, bilaterally.  Audiometric 
testing showed decibel thresholds were 10 or less at all 
frequencies tested, except at 6000 hertz where the thresholds 
were 15 decibels.  A November 1980 eye examination showed his 
vision was 20/400, bilaterally, correctable to 20/25, 
bilaterally.  On a February 1981 hearing conservation data 
sheet, the veteran reported that he had not had any ringing 
in his ears and estimated his hearing as excellent.  In 
August 1982 he requested to see a psychiatric social worker 
because of frustration and an inability to control his 
temper.  It was reported that there was a history of 
treatment for hyperactivity in childhood.  The consultation 
report noted a situational reaction and adjustment problems.  

June and July 1984 documents from a civilian ophthalmologist 
pertain to the veteran's suitability for myopic 
keratomileusis and for contact lenses.  The records note the 
veteran's vision had been stable for 4 years and vision was 
correctable to 20/20 in both eyes.

On the medical history portion of the September 1984 report 
of medical examination for release from active duty in the 
Coast Guard, the veteran reported that he did not have ear or 
eye trouble, hearing loss, depression or excessive worry, or 
nervous trouble of any sort.  He reported he wore soft 
contact lenses for 8 years.  Clinical evaluation of eyes, 
ears, and psychiatric system was normal.  His vision was 
20/400, bilaterally, correctable to 20/20, bilaterally.  
Audiometric testing showed decibel thresholds were 10 or less 
at all frequencies tested, except at 500 hertz where the 
thresholds were 20 and 15 decibels in the right and left 
ears, respectively, and at 6000 hertz where the thresholds 
was 20 decibels in the right ear.

On the medical history portion of an October 1987 examination 
for the Coast Guard Reserve, the veteran reported that he did 
not have ear or eye trouble, hearing loss, depression or 
excessive worry, or nervous trouble of any sort.  Clinical 
evaluation of the ears and drums, eyes, and psychiatric 
system was normal.  His vision was 20/400, correctable to 
20/20 in the right eye and 20/25 in the left eye.  
Audiometric testing showed decibel thresholds were 10 or less 
at all frequencies tested.  

A March 1988 record shows routine refraction for the 
veteran's defective vision.  A May 1988 Vermont Air National 
Guard record notes refraction was accomplished and vision was 
correctable to 20/20 in both eyes.

In May 1994 the veteran filed a claim for service connection 
for myopia.

On a February 1995 report of medical examination for the Air 
Force Reserve, clinical evaluation of the ears and drums, 
eyes, and psychiatric system were normal.  His vision was 
correctable to 20/20 or better, to near and distant vision, 
bilaterally.  Audiometric testing showed decibel thresholds 
were 10 or less at all frequencies tested except at 500 hertz 
where the threshold was 15 decibels in the right and at 6000 
hertz where the threshold was 15 decibels in the left ear.  
On a medical history form, the veteran reported no pertinent 
problems and related that he wore contact lenses.

The veteran testified at a hearing at the RO in Salt Lake 
City, Utah in July 1995.  He contended that his myopia was 
aggravated by the working conditions during his Coast Guard 
service.  

In July 1995 the veteran filed a claim for service connection 
for hearing loss, which he claimed was due to jet engine 
noise while in the Air Force Reserve.  In August 1995 he 
claimed service connection for tinnitus due to his military 
occupation.

In October 1995 a former Coast Guard chaplain reported he had 
worked with the veteran from between 1982 and 1984 and opined 
that the veteran's eyesight may have been adversely affected 
by working conditions (clerical duties) in the Coast Guard.

In November 1995 the veteran submitted a portion of a 
published article relating to a Defense Department hearing 
conservation program for military reservists.

On December 10, 1995 the veteran was referred by his 
superiors in the Air Force Reserve for evaluation of mental 
stability after an apparent incident that the veteran saw as 
a personality conflict.  The incident had taken place 4 
months earlier.  There was no history of depression.  The 
examiner said that as a physician assistant, not as 
psychiatrist, there seemed to be a communication problem.

A private clinical psychologist reported that the veteran was 
evaluated on December 14, 1995 to determine his ability to 
return to his job at the post office.  It was noted the 
veteran had responded with great anxiety to disturbing events 
that had taken place while at work at the post office that 
week.  The veteran denied any history of mental health 
problems or past anxiety.  The diagnosis was anxiety 
disorder.  

On December 15, 1995 the veteran filed a claim for service 
connection for mental stress condition claimed to have been 
incurred in the Air Force Reserve.  He said he had been 
evaluation for this condition at an Air Force Base earlier in 
that month.

Status reports for the U.S. Department of Labor, Office of 
Workers' Compensation Programs, completed by a psychologist, 
note the veteran worked as a data conversion operator and was 
seen for emotional stress after a December 1995 job incident; 
in January 1996 it was noted that anxiety symptoms had 
improved, he was no longer disabled, and he could return to 
work. 

The veteran testified at a hearing at the RO in Salt Lake 
City in August 1996.  He contended that he had a decrease in 
his hearing from noise exposure while working on a flight 
line in the Air Force Reserve.  He said his hearing loss and 
tinnitus started in 1994, but that he had not been examined 
by a private audiologist.  He reported that his last hearing 
examination had been at an Air Force base in February 1995.  
He admitted he had worked around machinery in his employment 
with the post office.  The veteran explained that his claim 
for mental stress was based on a series of incidents dealing 
with a particular individual in the Reserve.  

A December 1997 medical record from an Air Force doctor notes 
that the veteran reported that he had frequent headaches and 
occasional tinnitus that he thought might be secondary to 
exposure to jet noise.  The veteran reported that that he had 
a hearing test approximately 4-5 months ago which was within 
normal limits but showed a decrease in his hearing compared 
to a year earlier.  It was reported that that he was being 
transferred to a new job that would have much less exposure 
to fumes and jet noise.  Examination was within normal 
limits.  The examiner said that his tinnitus and headaches 
were most likely due to occupational exposure to fumes and 
noise.  The doctor expected the veteran's symptoms would 
resolve now that his job had changed.  The veteran was 
instructed to return in 2 weeks if his symptoms persisted.

A May 1998 record from the Vermont Air National Guard noted 
that the veteran had defective near and distant vision that 
was correctable with glasses.  

On a June 1998 VA general medical examination, the veteran 
described exposure to jet fuel that he said had caused 
several symptoms that had since abated.  The symptoms 
included headaches, lightheadedness, nausea, and sinus 
congestion.  There was a normal examination, and the examiner 
said there were insufficient findings to justify a diagnosis.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may also be granted for disability due to 
disease or injury incurred in or aggravated while performing 
active duty for training, or due to injury incurred in or 
aggravated while performing inactive duty training.  38 
U.S.C.A. §§ 101(24), 106.

The veteran claims service connection for multiple 
conditions.  His claims present the threshold question of 
whether he has met his initial burden of submitting evidence 
to show that his claims are well grounded, meaning plausible.  
If he has not presented evidence that his claims are well 
grounded, there is no duty on the part of the VA to assist 
him with his claims, and the claims must be denied.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136 (1994).  
For his claims for service connection to be well grounded, 
they must be supported by competent evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of 
causality between service and a current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995); Grivois, 
supra; Grottveit v. Brown, 5 Vet. App. 91 (1993).




A.  Myopia 

The veteran states that his poor vision got worse during his 
active duty in the Coast Guard.  Such worsening is not shown 
by the medical records.  In any event, the record shows he 
has myopia (nearsightedness), which has been present since 
before he entered service, and myopia is a type of refractive 
error.  Refractive error of the eyes is not a disease or 
injury within the meaning of applicable legislation 
pertaining to compensation benefits, and service connection 
for such is precluded.  38 C.F.R. §§ 3.303(c), 4.9.  Given 
such circumstances, the claim for service connection for 
myopia is not plausible and must be denied as not well 
grounded.  38 U.S.C.A. § 5107(a); Caluza, supra.

B.  Hearing loss and tinnitus

The veteran claims he has hearing loss and tinnitus due to 
noise exposure during his service, including periods of Air 
Force Reserve service.

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The medical records do not show a hearing loss disability 
under the standards of 38 C.F.R. § 3.385 during any period of 
service or currently.  Without medical evidence of a current 
disability, and medical evidence linking the disability to 
service, the claim for service connection for hearing loss 
must be denied as not well grounded.  38 U.S.C.A. § 5107(a); 
Caluza, supra.  

With regard the related claim for service connection for 
tinnitus, the record shows the veteran complained in December 
1997 that he had occasional tinnitus due to exposure to jet 
noise.  He said he had had the ringing in his ears for 2 
weeks.  Examination was normal and the examiner suspected the 
subjective symptoms would resolve with the recent change in 
his duty assignment.  The veteran was instructed to return if 
he had further symptoms, but there is no indication that he 
did.  There is no subsequent notation of tinnitus, and thus 
the isolated December 1997 subjective complaint of tinnitus 
does not represent a diagnosis of chronic tinnitus.  Absent 
competent medical evidence of a current diagnosis of 
tinnitus, and competent medical evidenc linking it to 
service, the claim for service connection for tinnitus is not 
plausible and must be denied as not well grounded.  38 
U.S.C.A. § 5107(a); Caluza, supra.

C.  Anxiety disorder 

The veteran claims he has an anxiety condition from mental 
stress in dealing with a particular individual in the 
Reserve.  His own lay statements on diagnosis or etiology of 
a condition do not constitute competent medical evidence, and 
his statements do not serve to make the claim well grounded.  
Grottveit, supra.  

In August 1982, while on active duty in the Coast Guard, the 
veteran was seen for a situational reaction and adjustment 
problems, but a chronic psychiatric disorder was not shown.  
Medical records from the Air Force Reserve note that he was 
seen for mental evaluation in December 1995 and a physician 
assistant noted that the problem stemmed from an incident 
several months earlier and seemed to represent a 
communication problem.  Also in December 1995, a civilian 
clinical psychologist noted that the veteran had anxiety 
related to an incident that week at his civilian job at the 
post office, and diagnosed anxiety disorder.  The veteran was 
reportedly off work until January 1996 due to the job-related 
incident, and it was then noted he was no longer disabled and 
could return to work.  Later medical records do not show an 
anxiety disorder.

There is no competent medical evidence of a current diagnosis 
of a chronic anxiety disorder, nor is there competent medical 
evidence linking such disorder with service.  Absent such 
competent medical evidence, the claim for service connection 
for an anxiety disorder is implausible and must be denied as 
not well grounded. 38 U.S.C.A. § 5107(a).


ORDER

Service connection for myopia is denied.

Service connection for hearing loss and tinnitus is denied.

Service connection for an anxiety disorder is denied.



		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeals

 

